Case: 21-10956     Document: 00516312884         Page: 1     Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 10, 2022
                                  No. 21-10956
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christina Elizabeth Griego,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:20-CR-83-6


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Christina Elizabeth Griego has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Griego has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10956        Document: 00516312884             Page: 2      Date Filed: 05/10/2022




                                         No. 21-10956


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. 1 Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




           1
            Although counsel’s brief relies in part on the appeal waiver in Griego’s plea
   agreement, we agree with the remainder of counsel’s analysis, which shows that there is no
   nonfrivolous issue for appeal regardless of whether the appeal waiver is enforced.
   However, for future cases, counsel is reminded of her obligation to “ascertain and certify
   that the Government would rely on the defendant’s appellate waiver before moving to
   withdraw” on that basis. United States v. Acquaye, 452 F.3d 380, 382 (5th Cir. 2006).




                                               2